Citation Nr: 0616469	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  90-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right kidney 
injury, status post removal.

2.  Entitlement to service connection for a cardiac 
disability.

3.  Entitlement to service connection for residuals of an 
injury to the ears, to include hearing loss and tinnitus.

4.  Entitlement to service connection for residuals of an 
injury to the nose. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
November 1941.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1989 rating determination of the 
Department of Veterans Affairs (VA).  This information was 
obtained from a hard copy of VA's computer tracking data, a 
copy of which is on file.  Unfortunately, the veteran's 
entire claims folder was determined to have been lost in the 
custody of VA.  Attempts have been made to reconstruct the 
file, including the Board's request in an April 1998 remand 
for a VA Field Investigation.  In April 2002, the Board 
requested additional development of the appeal and in October 
2003, the Board remanded the case to the RO in compliance 
with due process requirements.  

In May 2006, the undersigned granted the veteran's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2005, the veteran requested in writing that he be 
afforded a Board hearing in Washington, D.C.  Shortly after 
receiving notice of a scheduled Board hearing in March 2006, 
the veteran requested that the hearing be rescheduled due to 
a recent hospitalization.  The veteran was rescheduled for 
hearing in April 2006, but his representative requested that 
the venue of the Board hearing be changed from Washington, 
D.C., to the RO.  In May 2006, the Board informed the veteran 
that it was granting his request for a hearing at the RO via 
video conference.

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under the circumstances, this case must be returned 
to the RO so that the veteran is afforded an opportunity to 
present testimony at a Board video conference hearing at the 
RO.

To ensure that full compliance with due process requirements 
have been met, this case is hereby REMANDED to the RO for the 
following action:

The RO should appropriately schedule the 
veteran for a videoconference hearing at 
the RO.  The RO should notify the veteran 
of the date, time and place of the 
hearing.  After the hearing is conducted, 
or in the event the veteran withdraws his 
hearing request or fails to report for 
the hearing, the claims file should be 
returned to the Board for appellate 
review.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






